DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species I in the reply filed on 04/06/2021 is acknowledged. Applicant believes that claims 1-8 read on the elected species I, the examiner agrees with applicants belief.
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species as shown in figures 8-11, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/06/2021. Note that claim 9 is drawn to the pressing piece of species II, shown in the figures mentioned above, and therefore all claims dependent on claim 9 are grouped in with species II, including claims 14 and 15.
Examiner further notes that at no point were claims 16-33 pending in the application, and there will therefore be no action taken by the office regarding these claims.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: D1 (figure 1), 351 (figure 6), C1, and C2 (figure 10).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 4 and 5 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In claim 4, lines 2-3, “formed in the screw head” is recited. This is dependent on claim 1, which did recite the screw, but failed to positively claim said screw. Because claim 1, line 4 recites, “able to accommodate at least a portion of a screw head installed in a vertebral body.” Because of the engagement with the human body recited in claim 1, positively claiming the screw head would also result in positively claiming the human body.
Claim 5 is rejected as being dependent from claim 1 and thus is rejected under 35 U.S.C. 101 as being dependent on a claim which positively recites a human organism.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haskins, et al (EP 2455031 A2) (hereon referred to as Haskins).
Regarding claim 1, Haskins teaches a connector (see Fig. 4) for simultaneously fixing a screw head and a rod, the connector comprising: 
a connecting block (300) in which a head accommodation hole portion (323) is formed on one side thereof to be able to accommodate at least a portion of a screw head installed in a vertebral body, and a rod accommodation groove portion (325) is formed on the other side thereof to be able to accommodate at least a portion of a rod that extends from the screw head (see Fig. 5); 
a connecting rod (324) formed in a shape extending from the connecting block; and 
a fixing device (350) which fixes the connecting block to the screw head.
Regarding claim 2, Haskins teaches the connector of claim 1, wherein in the connecting block, the head accommodation hole portion is formed on an upper surface thereof to penetrate therethrough in a vertical direction so as to surround an outer circumferential surface of the screw head (see Fig. 5, wherein the connector is visibly capable of covering the top of the pedicle screw) and the rod accommodation groove portion is formed on a side surface thereof to be connected to the head accommodation hole portion (see Para. [0043]).
Regarding claim 3, Haskins teaches the connector of claim 2, wherein the rod accommodation groove portion is of an inverted U shape (325), in which an upper portion thereof is formed in a semicircular shape to correspond to a portion of an outer circumferential surface of the rod and a lower portion thereof is open (see Para. [0043]).
Regarding claim 4, Haskins teaches the connector of claim 1, wherein the fixing device includes an upper fixing screw (350) including a screw portion (352) which is screw-coupled to a screw hole formed in the screw head and a head portion (351) which is connected to the screw portion and has an outer diameter greater than an inner diameter of the head accommodation hole portion (see Fig. 5).
Regarding claim 7, Haskins teaches the connector of claim 1, wherein the connecting block and the connecting rod are integrally formed with each other (see 324 in Fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Haskins, et al (EP 2455031 A2) as applied to claim 4 above, and further in view of Nilsson (US 20110245872 A1).
Haskins teaches teaches a connector (see Fig. 4), comprising: a connecting block (300) in which a head accommodation hole portion (323) is formed, and a rod accommodation groove portion (325) is formed on the other side (see Fig. 5); a connecting rod (324), and a fixing device (350), wherein the fixing device includes an upper fixing screw (350) including a screw portion (352) which is screw-coupled to a screw hole formed in the screw head and a head portion (351), however fails to teach the fixing device further including a half-pipe-shaped protective cover that is formed in a shape corresponding to a portion of the rod to protect the rod from the upper fixing screw and is installed between the upper fixing screw and the rod.
Nilsson teaches a protective cover (24) (see Fig. 2H) which is half-pipe shaped and configured to be inserted in between a set screw (48) and a rod (see Para. [0051]), wherein the ferrule may allow for a superior engagement between the rod and the arm configured to hold the rod, improving the security of the rod (see Para. [0020]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fixing device of Haskins to further comprise the half-pipe shaped protective cover of Nilsson, as this would act as a biasing member between the rod and the screw, as this would better hold the rod in place within the connector (see Para. [0014]).
Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720.  The examiner can normally be reached on Monday-Friday 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773